The writ of prohibition is an original writ and upon the issuance of that writ the superior court has power to determine by inspection of the record of the inferior tribunal, orotherwise, that a substantial controversy is involved which the inferior court is without jurisdiction to decide.
The writ of prohibition has been defined as a writ directed to the judge and parties in any inferior court, commanding them to cease from the prosecution thereof, upon suggestion that either the cause originally, or some collateral matter arisingtherein, does not belong to that jurisdiction, but to the cognizance of some other court. 3 Blackstone Com. 112; Bullard v. Thorpe, 66 Vt. 599, 30 A. 36, 44 A. S. R. 867, 25 L.R.A. 605. The writ of prohibition agrees with injunction and mandamus in this: That where there is an adequate remedy at law, it is not available. State v. Board of Trustees of Salvation Army, 102 Fla. 219, 135 Sou. Rep. 781; Curtis v. Albritton, 101 Fla. 853, 132 Sou. Rep. 677.
Wherever there is anything in the nature of the action or proceeding that makes it apparent that the rights of the party litigant applying for a writ of prohibition cannot beadequately protected by other remedy than through the exercise of the extraordinary jurisdiction, it is not, only proper to grant the writ of prohibition, but it should be granted. State v. Superior Court, 40 Wash. 555, 82 P. 877, 111 A. S. R. 925, 2 L.R.A. (N.S.) 395. *Page 274 
I conceive the proceeding in prohibition involved here to be a case falling within the last stated rule and therefore concur in affirming the judgment of the Circuit Court which awarded the writ to restrain the landlord and tenant proceeding about to be tried by the County Judge, when the writ of prohibition was granted.